Lumpkin, J.
(After stating the foregoing facts.) It is declared by the Civil Code (1910), § 5270: “Service of a summons of garnishment upon the agent in charge of the office or business of the corporation in the county or district at the time of service shall be sufficient.” Hnder the uneontradicted evidence, Luffman, on whom the service was made, was an agent of the garnishee at the union station, and dealt with its ticket and passenger business, and had charge of the station for the four companies using it. The fact that he was also the agent for three railroad companies other than the garnishee did not alter the fact that he was the agent of the garnishee. The office was used for the benefit of the four roads as to their respective business, and was, to the extent of its business, the office of the garnishee. Riley v. Wrightsville & Tennille R. *324Co., 133 Co. 413 (65 S. E. 890, 24 L. R. A. (N. S.) 379, 18 Ann. Cas. 208). Here was an office, and an agent of the garnishee, and also of others, in charge of such office. An agent does not have to have supervision over all parts of the company’s business, in order to fulfill the requirment of the statute. A railroad company may divide up its business into various departments conducted in different offices. But a plaintiff is not obliged to ascertain who has charge of one kind of business, and who of another, and select the right agent at his peril when he desires to have a garnishment served. The requirement is to give notice to the company, by serving an agent in charge of its office. That agent when served has a duty as to his princijial. But the company can not escape liability by asserting that service should have been made on another agent at another office in the same city, who had more direct charge of the freight business, or other business, though freight happened to be the thing subject to garnishment. To so hold would put an almost or quite impossible burden on a person wishing to serve a garnishment. Where the company puts an agent in charge of a ticket-office, it may be served with summons of garnishment through that agent, whether the company intrusts to him all of its business in that locality, or only a part of it. Hnder the evidence the service met the requirements of the statute, and there was no error in directing a verdict against the traverse. None of the cases cited by counsel for the plaintiff in error conflicts with this ruling. The facts involved in each of them were different from those in the present ease.
The evidence rejected could not have altered the result, and there was no error in rejecting it.

Judgment affirmed,.


All the Justices concur, except Beck, J., absent.